Name: Council Regulation (EEC) No 552/83 of 8 March 1983 derogating from Article 21 of Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 3 . 83 Official Journal of the European Communities No L 65/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 552/83 of 8 March 1983 derogating from Article 21 of Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular Article 35 thereof, Having regard to the proposal from the Commission, Whereas the Community dessert apple harvest was particularly heavy in 1982, so that very large amounts will probably have to be withdrawn from the market ; Whereas Article 21 of Regulation (EEC) No 1035/72 states how products withdrawn or brought in shall be disposed of ; Whereas certain Member States have requested that apples withdrawn from the market should be sent to Poland through charitable organizations, to improve the supply situation for the population of that country ; Whereas such a measure is not provided for in Article 21 of Regulation (EEC) No 1035/72 ; whereas, however, because of the supply difficulties the Polish population has to contend with and because of the surplus of apples in the Community, it is appropriate that, exceptionally, a measure derogating from the said Article 21 should be adopted to authorize the Member States to deliver to charitable organizations apples withdrawn from the market, with a view to their free distribution in Poland, HAS ADOPTED THIS REGULATION : Article 1 1 . Notwithstanding Article 21 of Regulation (EEC) No 1035/72, Member States shall be authorized during the 1982/83 marketing year to place at the disposal of charity organizations approved for this purpose, dessert apples, of Community origin withdrawn from the market in accordance with the Regulation referred to above, with a view to their free distribution in Poland . 2. The cost of transporting the apples referred to in paragraph 1 from the intervention locations to the places at which they are delivered to their Polish consignees shall be borne by the charitable organiza ­ tions carrying out these operations. 3 . Apples consigned pursuant to paragraph 1 shall not qualify for the export refunds fixed for fruit and vegetables. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 26 November 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 March 1983 . For the Council The President J. ERTL (') OJ No L 118, 20 . 5 . 1972, p . 1 . (2) OJ No L 190, 1 . 7 . 1982, p. 7.